Mr. Presiding Justice Whitney delivered the opinion of the court. Abstract of the Decision. 1. Bills and notes, § 50*—what constitutes a good consideration for a note. Where a person having certain property in his possession gives his promissory note to another in settlement of a- claim of the latter that a third person’s interest in the property had been assigned to him to settle a balance due on a certain chattel mortgage, held that there was a good consideration for the note if the claim was true. 2. Bills and notes, § 420*—when exclusion of letter is error. In an action on a promissory note, where the defense was want of consideration, exclusion of a letter offered by plaintiff to show that plaintiff was owner of certain property for which the note was given, held error where the only specific objection to its admission was that it was not written by a party to the suit.